Citation Nr: 0318794	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  97-19 804 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Schechter, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from November 1942 to December 1945.  He died in 
September 1960.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1996, by the Columbia, South Carolina Regional 
Office (RO).  In April 1999, the case was remanded for 
further development.  In October 2002, the case was referred 
to the Board's evidence development unit pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2) (2002).


REMAND

As noted in November 2002 correspondence from the Board to 
the appellant there has been a change in the law during the 
pendency of her claim.  In this regard, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2002).  These regulations apply to 
this claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

In the aforementioned November 2002 letter the appellant was 
also afforded "Quartuccio sufficient" notice of the VCAA, 
notice of her duties, notice of regulations governing claims 
asserting mustard gas exposure, as well as notice of the 
specific assistance VA provides her in developing her claim.  
Quartuccio v. Principi, 16 Vet. App. 183(2002).  Notably, the 
appellant was also informed that she had but 30 days within 
which to respond with additional pertinent evidence or 
information.  Otherwise, the claim would be decided based on 
the current record.  

In May 2003, the United States Federal Circuit Court of 
Appeals held in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) that 
38 C.F.R. § 19.9(a)(2) (2002), which provided the 30 day 
period, is invalid because it is contrary to 38 U.S.C.A. 
§ 5103(b) (West 2002), which provides the claimant one year 
to submit evidence.  

One year has not passed since the Board issued the November 
2002 "Quartuccio sufficient" letter.  As such, and in light 
of the decision in Disabled American Veterans, the Board 
finds that the appellant must be afforded the remaining 
period of the one year, that is until November 12, 2003, 
before a decision  by the Board may be entered.  

Accordingly, the case is remanded for the following:

1.  Send the appellant a letter 
notifying her that she has one year to 
respond to the November 13, 2002 VCAA 
notice letter.  That year will end on 
November 12, 2003.  Inform her that the 
Board will hold the case in abeyance 
until November 12, 2003 unless or until 
she waives in writing the remaining 
term.  Inform her that submitting 
additional evidence will not be 
sufficient to waive that waiting period.  
Further, whether or not the appellant 
submits additional evidence or argument 
in support of her claim, if she desires 
to expedite Board review of her claim, 
she must specifically waive in writing 
any remaining response time prior to 
November 12, 2003.  

2.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If any 
determination remains adverse to the 
appellant, she and her representative 
must be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




